Action for personal injuries as a consequence of plaintiff’s falling through a chute or opening in a floor in a building under construction. Order requiring defendant Logan Co., Inc., to be examined by its president, Logan, its superintendent, Duval, and its foreman, Brenvs, and order denying motion to vacate said order affirmed, with ten dollars costs and disbursements; the examination to proceed on ten days’ notice. The plaintiff has already indicated a willingness to be considerate in examining the defendant, appellant. No doubt, if the appellant produces Brenvs and Duval for examination it will not be necessary to examine Logan. He should be examined only in the event it appears that the examination of Brenvs and Duval is futile. As a matter of strict practice it may be that Duval is not subject to examination as an employee of the appellant, but his production may make unnecessary the president of Logan Co., Inc., appearing. In any event, Duval could be examined as a witness by reason of the special circumstances present in the situation herein. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.